DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 have been examined in this application.  This communication is the first action on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2020 has been reviewed and considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-17 are directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1 recites the steps of: using an image capable search to identify one or more objects within an image; using the one or more objects identified within the image to identify product information a first set of product information, the first set of product information being information about product, sold by the vendor, which is an exact match and/or similar to the one or more objects identified within the image; using the first set of product information in combination with information associated with the customer to identify product information a second set of product information, the second set of product information being information about product, sold by the vendor, which is not an exact match and/or similar to any of the one or more products identified within the image; creating the search result from both the first set of product information and the second set of product information; and causing the search result to an end-user -- these claim limitations set forth certain methods of organizing human activity, particularly commercial interactions including agreements in the form of contracts and advertising, marketing, and sales activities/behaviors.  
Additionally, these steps set forth mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of downloading to an end-user device and performing the steps via a non-transient, computer-readable media, a processing device, a search engine, and a database -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. Thus, claims 1-17 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps via a non-transient, computer-readable media, a processing device, a search engine, and a database -- merely implement the abstract idea on a computer environment. Additionally, the dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-17 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 12-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mayerle (US PGP 2014/0100997).

As per claim 1, Mayerle teaches [a] non-transient, computer-readable media having stored thereon instruction, wherein the instructions, when executed by a processing device, perform steps for creating a search result for provision to a customer by a vendor, the steps comprising: 
using an image capable search engine to identify one or more objects within an image; (Mayerle: [0029] (The local client shopping application 110 can support one or more of the above-noted functions through cooperation over the one or more networks 112 with an augmented reality shopping backend 114, and can support display on the screen 108 of one or more user interface features relating to shopping (e.g. product information such as size, color, etc.; a shopping basket or cart, an account profile for one or more consumer users, etc.), identification of a specific commercial entity operator of a physical shopping location or other location where the mobile device 102 is located and what the camera or the like of the mobile device is directed at (e.g. what is being viewed by the camera and shown on the screen 108 of the mobile device 102), augmented reality functionality linking a two dimensional image (or series of images) captured by the camera with a matched two dimensional view of an augmented reality three dimensional model of the shopping display 104 being viewed by the camera of the mobile device 102.); [0031] (As described in greater detail herein, using a local client shopping application 110 executing on a mobile device 102 and in communication with an augmented reality shopping backend 114, a consumer user can use the mobile device 102 to identify and select one or more items or items representative of goods or services from a shopping display 104 and thereby, among other possible functions, assign these selections to a watch list or shopping cart, purchase one or more of the selections, or the like.); [0088]-[0095] (The augmentation information can be part of a model that will be projected and blended into the real world image collected by the mobile device camera. Location data regarding the current location mobile device 102 can be used for lookup of the appropriate augmented three dimensional model, for example by querying a real world three dimensional model database to determine potential shopping displays near the current location of the mobile device 102. This process can be helpful in reducing the need to compare as much data in matching the received image of the shopping display 104 to an augmented three dimensional model by limiting the search to only augmented three dimensional models that are close to the current mobile device location.))
using the one or more objects identified within the image to identify within a database of product information a first set of product information, the first set of product information being information about product, sold by the vendor, which is an exact match and/or similar to the one or more objects identified within the image; (Mayerle: [0029]-[0031]; Para [0035] (The augmented reality shopping backend 114 and the retailer backend system 122 can maintain a synchronization between respective databases relating to inventories and other data that are necessary for the augmented reality shopping backend 114 to present to a mobile device 102 an accurate state of the availability of goods and services that can be obtained by a consumer user using the local client shopping application 110 on the mobile device 102.); [0037]-[0041] (Upon generation of the three dimensional model, a person associated with the retailer 106 can also perform functions that can include identifying specific parts of the three dimensional model as items (e.g. goods, items representative of goods or services, etc.) that are available for a transaction to be performed by a consumer user. The identified parts of the three dimensional model can be used to create an augmented three dimensional model that overlays the three dimensional model and that includes links between items (e.g. products, services, etc. or representations of the same) viewable by a consumer user with the local client shopping application 110 on a mobile device 102 and further activities or information about those items or other related items. A consumer user viewing a shopping display 104 can obtain information about the displayed items, about goods or services represented by the displayed items, and optionally about other goods or services that might be available from the store. To do so, the consumer user can activate a local client shopping application 110 on his or her mobile device 102. The local client shopping application 110 can receive information confirming or otherwise indicating that the mobile device 102 is in a position where a camera on or associated with the mobile device can view the shopping display 104.); [0088]-[0095] (An identification of a correct augmented three dimensional model associated with the shopping display 104 can be made, for example by one or more approaches to determining where the mobile device 102 is located and what direction its camera is pointed. The captured image or video sequence can be sent to the web server (e.g. the augmented reality shopping display configuration system 130) where a software application can determine the current position of the camera relative to the shopping display 104 by mapping the transmitted image or images with nodes and edges of the augmented three dimensional model of the shopping display 104. The web server can reply over the communication network 112 with a relatively small set of data to augment the image of the shopping display 104 with additional products or information to create an augmented reality view of the shopping display. The mobile device 102 can use its own sensors to react to any movement of the consumer user with his mobile device 102 that can affect the view of the shopping display 104 being shown on the screen 108 and thereby update the augmented reality image 202 accordingly. The consumer user can then continue to see and select augmented products on the screen 108 of the mobile device 102 beside the products that are tangible in the shopping display 104. The consumer user can also readily easily zoom-in, tab through, select, etc. the desired products in the shopping display to perform further shopping-related activities. The estimated camera pose can be used to compute a two dimensional projection of the augmented three dimensional model. From this projection, the points of interest” that will be visible in the final picture can be retrieved. The up to date data for these points (e.g. price, size, availability, short text) can also be retrieved from a product database.))
using the first set of product information in combination with information associated with the customer to identify within the database of product information a second set of product information, the second set of product information being information about product, sold by the vendor, which is not an exact match and/or similar to any of the one or more products identified within the image; (Mayerle: [0026] (Consistent with one or more implementations of the current subject matter, the mobile device 102 shown in FIG. 1 can execute a local client shopping application 110 that can support functionality such as a shopping basket or cart, a user purchasing profile (e.g. a shopper identity, payment information, delivery address, etc.), item selection of goods or services represented in a shopping display 104, requests for additional information about a good or service represented in the shopping display 104, information about goods or services related to a good or service represented in a shopping display 104 (e.g. a storefront window display), or the like. Goods or services related to a good or service represented in a shopping display 104 can include, for example, other goods or services offered by the commercial entity operator of a physical shopping location that controls the shopping display 104, other goods or services provided by or otherwise available from by a same maker or vendor as a good or service represented in the shopping display 104, goods or services that are similar to a good or service represented in the shopping display 104, or the like.); [0043] (user interface functionality that supports viewing of related items or suggested items (e.g. “if you are interested in this item, you might also be interested in this related item”) either in the same retail location or in another retail location (optionally operated by a different commercial entity); or the like.); Para [0085] (Additionally, similar products (e.g. shoes) but with a different color that are available within the same store or other retailer can be added to the augmented reality view 202 without needing to be present in the physical shopping display 104.); Para [0095]; Para [0035]; [0054] (A retail backend 116 of a commercial entity operating a physical location that links or otherwise makes available for synchronization one or more inventory databases 126 or other inventory information to an augmented reality shopping backend 114 can optionally push links to be advertised on websites of these search engine website such that upon selection of such a link by a consumer user, the local client shopping application 110 can open with relevant product(s) on the consumer user mobile device 102.))
creating the search result from both the first set of product information and the second set of product information; and (Mayerle: [0037]-[0041] (Upon generation of the three dimensional model, a person associated with the retailer 106 can also perform functions that can include identifying specific parts of the three dimensional model as items (e.g. goods, items representative of goods or services, etc.) that are available for a transaction to be performed by a consumer user. The identified parts of the three dimensional model can be used to create an augmented three dimensional model that overlays the three dimensional model and that includes links between items (e.g. products, services, etc. or representations of the same) viewable by a consumer user with the local client shopping application 110 on a mobile device 102 and further activities or information about those items or other related items. A consumer user viewing a shopping display 104 can obtain information about the displayed items, about goods or services represented by the displayed items, and optionally about other goods or services that might be available from the store.); [0088]-[0095] (The web server can reply over the communication network 112 with a relatively small set of data to augment the image of the shopping display 104 with additional products or information to create an augmented reality view of the shopping display. The mobile device 102 can use its own sensors to react to any movement of the consumer user with his mobile device 102 that can affect the view of the shopping display 104 being shown on the screen 108 and thereby update the augmented reality image 202 accordingly. The consumer user can then continue to see and select augmented products on the screen 108 of the mobile device 102 beside the products that are tangible in the shopping display 104.); [0026] (Consistent with one or more implementations of the current subject matter, the mobile device 102 shown in FIG. 1 can execute a local client shopping application 110 that can support functionality such as a shopping basket or cart, a user purchasing profile (e.g. a shopper identity, payment information, delivery address, etc.), item selection of goods or services represented in a shopping display 104, requests for additional information about a good or service represented in the shopping display 104, information about goods or services related to a good or service represented in a shopping display 104 (e.g. a storefront window display), or the like. Goods or services related to a good or service represented in a shopping display 104 can include, for example, other goods or services offered by the commercial entity operator of a physical shopping location that controls the shopping display 104, other goods or services provided by or otherwise available from by a same maker or vendor as a good or service represented in the shopping display 104, goods or services that are similar to a good or service represented in the shopping display 104, or the like.); [0043] (user interface functionality that supports viewing of related items or suggested items (e.g. “if you are interested in this item, you might also be interested in this related item”) either in the same retail location or in another retail location (optionally operated by a different commercial entity); or the like.); Para [0085] (Additionally, similar products (e.g. shoes) but with a different color that are available within the same store or other retailer can be added to the augmented reality view 202 without needing to be present in the physical shopping display 104.); Para [0095]; Para [0035]; [0054])
causing the search result to be downloaded to an end-user device. (Mayerle: [0007] (The augmented reality three dimensional model of the shopping display can optionally be downloaded from a server to the mobile device.); Claim 2)

As per claim 2, Mayerle teaches wherein the information associated with the customer comprises information representative of a location associated with the customer at which the image was captured. (Mayerle: [0038]-[0041] (When a consumer user approaches a physical location of a retailer 106 that participates in or otherwise offers an augmented reality shopping program, the consumer user can initiate the local client shopping application 110. Alternatively or in addition, the local client shopping application 110 can interface with location determination functionality on the mobile device 102 (e.g. global positioning system, triangulation from one or more terrestrial radio sources or other radiation sources within fixed or known positions, etc.) to provide an indication to the consumer user that a retail location participating in or otherwise offering an augmented reality shopping program is nearby and optionally to provide navigation guidance to assist the consumer user in reaching the retail location by one or more modes of transportation. The local client shopping application 110 can receive information confirming or otherwise indicating that the mobile device 102 is in a position where a camera on or associated with the mobile device can view the shopping display 104. This confirming of the location of the mobile device 102 in view of the shopping display can occur by one or more approaches. In some implementations of the current subject matter, the consumer user can enter a location code into the mobile device. The location code can optionally include an image of a quick response (QR) code or some other scannable pattern or design captured by the camera of the mobile device 102. Alternatively, a textual code or other information can be entered by the consumer user into mobile device 102 for transmission to the backend server. Regardless of the format, the location code can be used to link to the augmented three dimensional model of the shopping display 104.)) 

As per claim 3, Mayerle teaches wherein the information associated with the customer comprises a business type for the customer. (Mayerle: [0085] (Additionally, similar products (e.g. shoes) but with a different color that are available within the same store or other retailer can be added to the augmented reality view 202 without needing to be present in the physical shopping display 104. Related products from other retailers in the same town or from a chain store can also optionally be added to the augmented reality view 202.); [0101])

As per claim 4, Mayerle teaches wherein the image comprises a video. (Mayerle: [0089] (The captured image or video sequence can be sent to the web server (e.g. the augmented reality shopping display configuration system 130) where a software application can determine the current position of the camera relative to the shopping display 104 by mapping the transmitted image or images with nodes and edges of the augmented three dimensional model of the shopping display 104.))

As per claim 5, Mayerle teaches wherein the image capable search engine is used to identify one or more objects within the video and the search result is created while the video is being captured. (Mayerle: Figs. 2A-4; [0029] (The local client shopping application 110 can support one or more of the above-noted functions through cooperation over the one or more networks 112 with an augmented reality shopping backend 114, and can support display on the screen 108 of one or more user interface features relating to shopping (e.g. product information such as size, color, etc.; a shopping basket or cart, an account profile for one or more consumer users, etc.), identification of a specific commercial entity operator of a physical shopping location or other location where the mobile device 102 is located and what the camera or the like of the mobile device is directed at (e.g. what is being viewed by the camera and shown on the screen 108 of the mobile device 102), augmented reality functionality linking a two dimensional image (or series of images) captured by the camera with a matched two dimensional view of an augmented reality three dimensional model of the shopping display 104 being viewed by the camera of the mobile device 102.); [0031] (As described in greater detail herein, using a local client shopping application 110 executing on a mobile device 102 and in communication with an augmented reality shopping backend 114, a consumer user can use the mobile device 102 to identify and select one or more items or items representative of goods or services from a shopping display 104 and thereby, among other possible functions, assign these selections to a watch list or shopping cart, purchase one or more of the selections, or the like.); [0088]-[0095] (An identification of a correct augmented three dimensional model associated with the shopping display 104 can be made, for example by one or more approaches to determining where the mobile device 102 is located and what direction its camera is pointed. The captured image or video sequence can be sent to the web server (e.g. the augmented reality shopping display configuration system 130) where a software application can determine the current position of the camera relative to the shopping display 104 by mapping the transmitted image or images with nodes and edges of the augmented three dimensional model of the shopping display 104. The web server can reply over the communication network 112 with a relatively small set of data to augment the image of the shopping display 104 with additional products or information to create an augmented reality view of the shopping display. The mobile device 102 can use its own sensors to react to any movement of the consumer user with his mobile device 102 that can affect the view of the shopping display 104 being shown on the screen 108 and thereby update the augmented reality image 202 accordingly. The consumer user can then continue to see and select augmented products on the screen 108 of the mobile device 102 beside the products that are tangible in the shopping display 104. The consumer user can also readily easily zoom-in, tab through, select, etc. the desired products in the shopping display to perform further shopping-related activities. The estimated camera pose can be used to compute a two dimensional projection of the augmented three dimensional model. From this projection, the points of interest” that will be visible in the final picture can be retrieved. The up to date data for these points (e.g. price, size, availability, short text) can also be retrieved from a product database.); [0035]; [0037]-[0041]) 

As per claim 6, Mayerle teaches wherein the first set of product information and the second set of product information are filtered to create the search result. (Mayerle: [0029]-[0031]; [0037]-[0041]; [0043]; [0088]-[0095] (disclosing, inter alia, filtering first products based on match to captured images and secondary products based on related to first products))

As per claim 7, Mayerle teaches wherein the instructions, when executed by the processing device, perform the further step of monitoring user interactions with the search result for training at least the image capable search engine. (Mayerle: [0006]; [0077]-[0083] (By accumulating data for registered users of the local client shopping application 110 of, the local client shopping application 110 can assist in identifying a specific consumer user of the app and thereby in understanding the needs and behavior a group of consumer users. This approach can advantageously combine information regarding customer movement profiles and information about products purchased, saved for later purchase or requests as gifts, recommended to friends or acquaintances, linked to via social media sites, or the like.))

As per claim 8, Mayerle teaches wherein the instructions, when executed by the processing device, perform the further step of converting the search result into a filter for use by a customer in connection with a subsequently provided request to search a product database associated with the vendor. (Mayerle: [0006] (A selection of the augmented reality marker is received via a user input on the screen, and an item page corresponding to the physical item is presented on the screen of the mobile device in response to the received selection.); Para [0026] (item selection of goods or services represented in a shopping display 104, requests for additional information about a good or service represented in the shopping display 104, information about goods or services related to a good or service represented in a shopping display 104 (e.g. a storefront window display), or the like.); [0054] (A retail backend 116 of a commercial entity operating a physical location that links or otherwise makes available for synchronization one or more inventory databases 126 or other inventory information to an augmented reality shopping backend 114 can optionally push links to be advertised on websites of these search engine website such that upon selection of such a link by a consumer user, the local client shopping application 110 can open with relevant product(s) on the consumer user mobile device 102.); Para [0035] (The augmented reality shopping backend 114 and the retailer backend system 122 can maintain a synchronization between respective databases relating to inventories and other data that are necessary for the augmented reality shopping backend 114 to present to a mobile device 102 an accurate state of the availability of goods and services that can be obtained by a consumer user using the local client shopping application 110 on the mobile device 102.); [0088]-[0095])

As per claim 9, Mayerle teaches wherein the first set of product information comprises one or more images of products sold by the vendor. (Mayerle: Figs. 2A-4; Para [0042]-[0046] (FIG. 2A, FIG. 2B, and FIG. 2C show images 200, 230, 260 in which a mobile device 102 in the foreground shows an augmented reality view 202 on a screen 108 of the mobile device 102. The local client shopping application 110 can use the first and second three dimensional models, for example as discussed in greater detail below, to create the augmented reality view 202, which includes a two dimensional image combining a current view 204 of the shopping display 104 as captured by the camera of the mobile device 102 overlaid with one or more augmented reality markers 206 that designate specific items 210 shown in the augmented reality view 202 as selectable by the consumer user.))

As per claim 10, Mayerle teaches wherein the first set of product information comprise one or more activable links to one or more product detail pages for one or more products sold by the vendor. (Mayerle: Figs. 4-6; Para [0042]-[0046] (FIG. 2A, FIG. 2B, and FIG. 2C show images 200, 230, 260 in which a mobile device 102 in the foreground shows an augmented reality view 202 on a screen 108 of the mobile device 102. The local client shopping application 110 can use the first and second three dimensional models, for example as discussed in greater detail below, to create the augmented reality view 202, which includes a two dimensional image combining a current view 204 of the shopping display 104 as captured by the camera of the mobile device 102 overlaid with one or more augmented reality markers 206 that designate specific items 210 shown in the augmented reality view 202 as selectable by the consumer user. User interface functionality as used herein relates to one or more of icons, links, images, buttons, text boxes, pull-down menus, or other user interface features that can receive input from a consumer user, for example by touch, entry of one or more keyboard characters, etc. Movement of one or more fingers in a downward swiping motion from the product screen 502 can transition the user interface to show additional product detail as shown in the screen flow 600 of FIG. 6.); [0006] (A selection of the augmented reality marker is received via a user input on the screen, and an item page corresponding to the physical item is presented on the screen of the mobile device in response to the received selection. The item page includes additional information about at least one of the physical item and a good or service represented by the physical item.); [0054] (A retail backend 116 of a commercial entity operating a physical location that links or otherwise makes available for synchronization one or more inventory databases 126 or other inventory information to an augmented reality shopping backend 114 can optionally push links to be advertised on websites of these search engine website such that upon selection of such a link by a consumer user, the local client shopping application 110 can open with relevant product(s) on the consumer user mobile device 102.))

As per claim 12, Mayerle teaches wherein the first set of product information comprise one or more activable links to one or more electronic catalog pages having one or more products sold by the vendor. (Mayerle: Figs. 4-6; Para [0042]-[0046] (FIG. 2A, FIG. 2B, and FIG. 2C show images 200, 230, 260 in which a mobile device 102 in the foreground shows an augmented reality view 202 on a screen 108 of the mobile device 102. The local client shopping application 110 can use the first and second three dimensional models, for example as discussed in greater detail below, to create the augmented reality view 202, which includes a two dimensional image combining a current view 204 of the shopping display 104 as captured by the camera of the mobile device 102 overlaid with one or more augmented reality markers 206 that designate specific items 210 shown in the augmented reality view 202 as selectable by the consumer user. User interface functionality as used herein relates to one or more of icons, links, images, buttons, text boxes, pull-down menus, or other user interface features that can receive input from a consumer user, for example by touch, entry of one or more keyboard characters, etc. A consumer user 110 can indicate a selected item 302 of the highlighted items 210 by tapping on the selected item 302 on the augmented reality view 204 shown on the screen 108. Upon the consumer user performing the action illustrated in FIG. 4, the screen flow 500 of FIG. 5 can be accessed. Here, the screen flow 500 can be entered at a product screen 108, which can show a catalog or other view of the selected item 302 without the clutter of the current view 204 of the shopping display 104 present in the augmented reality view 202. Transition screens 514, 516 can include animated features to simulate moving from sequential pages in a catalog, or the like.); [0054])

As per claim 13, Mayerle teaches wherein the second set of product information comprises one or more images of products sold by the vendor. (Mayerle: Figs. 2A-4; Para [0042]-[0046])

As per claim 14, Mayerle teaches wherein the second set of product information comprise one or more activable links to one or more product detail pages for one or more products sold by the vendor. (Mayerle: Figs. 4-6; Para [0042]-[0046] (User interface functionality as used herein relates to one or more of icons, links, images, buttons, text boxes, pull-down menus, or other user interface features that can receive input from a consumer user, for example by touch, entry of one or more keyboard characters, etc. Upon the consumer user performing the action illustrated in FIG. 4, the screen flow 500 of FIG. 5 can be accessed. Here, the screen flow 500 can be entered at a product screen 108, which can show a catalog or other view of the selected item 302 without the clutter of the current view 204 of the shopping display 104 present in the augmented reality view 202. Swiping of a finger (or optionally more than one finger, a stylus, etc. according to the user interface and operating system of the mobile device 102) to either side in the product screen 502 of the selected item 302 can transition to other product screens 504, 506 of other products 510, 512. Transition screens 514, 516 can include animated features to simulate moving from sequential pages in a catalog, or the like. Movement of one or more fingers in a downward swiping motion from the product screen 502 can transition the user interface to show additional product detail as shown in the screen flow 600 of FIG. 6.); [0054] (A retail backend 116 of a commercial entity operating a physical location that links or otherwise makes available for synchronization one or more inventory databases 126 or other inventory information to an augmented reality shopping backend 114 can optionally push links to be advertised on websites of these search engine website such that upon selection of such a link by a consumer user, the local client shopping application 110 can open with relevant product(s) on the consumer user mobile device 102.))

As per claim 16, Mayerle teaches wherein the first set of product information comprise one or more activable links to one or more electronic catalog pages having one or more products sold by the vendor. (Mayerle: Figs. 4-6; Para [0042]-[0046] (FIG. 2A, FIG. 2B, and FIG. 2C show images 200, 230, 260 in which a mobile device 102 in the foreground shows an augmented reality view 202 on a screen 108 of the mobile device 102. The local client shopping application 110 can use the first and second three dimensional models, for example as discussed in greater detail below, to create the augmented reality view 202, which includes a two dimensional image combining a current view 204 of the shopping display 104 as captured by the camera of the mobile device 102 overlaid with one or more augmented reality markers 206 that designate specific items 210 shown in the augmented reality view 202 as selectable by the consumer user. User interface functionality as used herein relates to one or more of icons, links, images, buttons, text boxes, pull-down menus, or other user interface features that can receive input from a consumer user, for example by touch, entry of one or more keyboard characters, etc. A consumer user 110 can indicate a selected item 302 of the highlighted items 210 by tapping on the selected item 302 on the augmented reality view 204 shown on the screen 108. Upon the consumer user performing the action illustrated in FIG. 4, the screen flow 500 of FIG. 5 can be accessed. Here, the screen flow 500 can be entered at a product screen 108, which can show a catalog or other view of the selected item 302 without the clutter of the current view 204 of the shopping display 104 present in the augmented reality view 202. Transition screens 514, 516 can include animated features to simulate moving from sequential pages in a catalog, or the like.); [0054])

As per claim 17, Mayerle teaches wherein the search results visually distinguish between information from the first set of product information and the second set of product information. (Mayerle: Figs. 2A-6; Para [0042]-[0046] (user interface functionality that supports viewing of related items or suggested items (e.g. “if you are interested in this item, you might also be interested in this related item”) either in the same retail location or in another retail location (optionally operated by a different commercial entity); or the like.); [0088]-[0095])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayerle in view of Booth (US PGP 2017/0228744).
As per claim 11, Mayerle teaches the invention of claim 1 as set forth above.  Additionally, while Mayerle teaches activable links and identifiers (Mayerle: [0042]-[0046]; [0054]; [0034]), Mayerle does not explicitly disclose the following known technique which is taught by Booth:
wherein the activable links comprise an alphanumeric stock keeping identifier associated with the one or more products. (Booth: [0038] (SKU optimization link))
This known technique is applicable to the method of Mayle as they both share characteristics and capabilities, namely, they are directed to links to product information. 
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Booth would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Booth to the teachings of Mayle would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such incentive features into similar methods.  Further, applying the alphanumeric stock keeping identifier associated with the one or more products  to the activable links of Mayle would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow displaying specific product information on a per-SKU basis (Booth: [0010], [0038]).

As per claim 15, Mayerle teaches the invention of claim 14 as set forth above.  Additionally, while Mayerle teaches activable links and identifiers (Mayerle: [0042]-[0046]; [0054]; [0034]), Mayerle does not explicitly disclose the following known technique which is taught by Booth:
wherein the activable19 ACTIVE 51636036v1links comprise an alphanumeric stock keeping identifier associated with the one or more products. (Booth: [0038] (SKU optimization link))
This known technique is applicable to the method of Mayle as they both share characteristics and capabilities, namely, they are directed to links to product information. 
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Booth would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Booth to the teachings of Mayle would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such incentive features into similar methods.  Further, applying the alphanumeric stock keeping identifier associated with the one or more products  to the activable links of Mayle would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow displaying specific product information on a per-SKU basis (Booth: [0010], [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sacco (US PGP 2013/0106910) – recommended items in augmented reality
Ghadar (US PGP 2019/0295151) -- recommendations based on object detected in an image
Zhu, W. (2006). Dynamic contextualization using augmented reality (Order No. 3236475). Available from ProQuest Dissertations and Theses Professional. (305304430). Retrieved from https://dialog.proquest.com/professional/docview/305304430?accountid=131444

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625